CONFIDENTIAL TREATMENT REQUESTED

Exhibit 10.29

MASTER CONTRACT SERVICES AGREEMENT

THIS MASTER CONTRACT SERVICES AGREEMENT (together with Appendix A and any
Statement(s) of Work (as defined in Section 1), the “Agreement”) is made on 08
September, 2018 (the “Effective Date”) by and between Synlogic Operating
Company, Inc., having offices at 301 Binney Street, Suite 402, Cambridge, MA
02142 (“Synlogic”) and Azzur Group (d/b/a Azzur of New England LLC), a
Pennsylvania Limited Liability Company with an office at 411 Waverley Oaks Rd.,
#126, Waltham MA 02452 (“Service Provider”).

1.Agreement Structure.  From time to time, Synlogic may want Service Provider to
provide certain services (“Services”).  This Agreement contains general terms
and conditions under which Synlogic would engage Service Provider and under
which Service Provider would provide Services.  Synlogic and Service Provider
must complete and execute a work order, project order or statement of work
referencing this Agreement (each, a “Statement of Work”) before any Services are
provided.  Each Statement of Work will include, at a minimum, the information
relating to the specific Services outlined in the sample Statement of Work
attached as Appendix A.  Neither Synlogic nor Service Provider is obligated to
execute any Statement of Work.  Once executed, each Statement of Work becomes
part of this Agreement, although the terms in a Statement of Work will apply
only to Services described in that Statement of Work.  A Statement of Work may
not change any term in this Agreement.

2.About Services.

2.1Provision of Services.  Service Provider agrees to provide all Services
identified in any Statement of Work: (a) within the time period specified in the
relevant Statement of Work; and (b) in accordance with the highest prevailing
industry standards and practices for the performance of similar services.  For
each Statement of Work, Service Provider will designate a “Project Leader” who
will be available for frequent communications with Synlogic regarding Services
provided under that Statement of Work, as well as contacts for administrative
and payment matters for those Services.  Synlogic will designate a “Synlogic
Representative” who will be the point of contact for the Project Leader.

2.2Change Orders.  If either party identifies a need to modify a Statement of
Work, the identifying party will notify the other party in writing as soon as
reasonably possible.  Service Provider will use reasonable efforts to provide to
Synlogic within [***] after receiving or providing the notice described above a
written change order containing a description of the required modifications and
their effect on the scope, fees and timelines specified in the Statement of Work
(each, a “Change Order”).  No Change Order will be effective unless and until it
has been signed by an authorized representative of each party.  If Synlogic does
not approve a Change Order and has not terminated the Statement of Work, but
still desires that the Statement of Work be modified, then the parties will use
reasonable good faith efforts to agree on a Change Order that is mutually
acceptable.  Service Provider will continue to work under the existing Statement
of Work during any such negotiations, to the extent such efforts are practicable
and would facilitate the completion of the work envisioned in the Statement of
Work, but will not commence work in accordance with the Change Order until it is
authorized in writing by Synlogic.

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.3Subcontracting.  With Synlogic’s prior written consent, Service Provider may
subcontract the performance of specific obligations of Service Provider under a
Statement of Work to an Affiliate (as defined below in this Section 2.3) of
Service Provider or to a qualified non-Affiliate third party including
consultants; provided, that (a) such Affiliate or third party performs those
Services in a manner consistent with the terms and conditions of this Agreement;
and (b) Service Provider remains liable for the performance of such Affiliate or
third party.  “Affiliate” means, with respect to either Synlogic or Service
Provider, any corporation, company, partnership, joint venture and/or firm which
controls, is controlled by or is under common control with Synlogic or Service
Provider, as applicable.  As used in this Section 2.3, “control” means (i) in
the case of corporate entities, direct or indirect ownership of more than fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors (or such lesser percentage that is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction); and (ii) in the case of
non-corporate entities, the direct or indirect power to manage, direct or cause
the direction of the management and policies of the non-corporate entity or the
power to elect more than fifty percent (50%) of the members of the governing
body of such non-corporate entity.

2.4Regulatory Contacts.  Synlogic will be solely responsible for all contacts
and communications (including submissions of information) with any regulatory
authorities with respect to matters relating to Services.  Unless required by
applicable law, Service Provider will have no contact or communication with any
regulatory authority regarding Services without the prior written consent of
Synlogic, which consent will not be unreasonably withheld.  Service Provider
will notify Synlogic promptly, and in no event later than one (1) business day,
after Service Provider receives any contact or communication from any regulatory
authority relating in any way to Services and will provide Synlogic with a
summary of such contact and copies of any such communication within one (1)
business day after Service Provider’s receipt of such contact or
communication.  Unless prohibited by applicable law, Service Provider will
consult with Synlogic regarding the response to any inquiry or observation from
any regulatory authority relating in any way to Services and will allow Synlogic
at its discretion to control and/or participate in any further contacts or
communications relating to Services.  Service Provider will comply with all
reasonable requests and comments by Synlogic with respect to all contacts and
communications with any regulatory authority relating in any way to Services.

2.5Key Service Provider Personnel.  All Service Provider Personnel (as defined
in Section 3.4) identified in a Statement of Work as “Key Service Provider
Personnel” will remain assigned to perform Services covered by the applicable
Statement of Work as long as such individuals remain employed by or under
contract with Service Provider, unless (a) an individual is unavailable for
reasons of disability, illness or promotion; or (b) Synlogic has requested the
replacement of any individual who is not performing to Synlogic’s reasonable
satisfaction.  Service Provider will cooperate with Synlogic in periodically
reviewing the performance of the Key Service Provider Personnel and will
promptly remedy any concerns to Synlogic’s reasonable satisfaction.  Service
Provider will promptly select a qualified replacement should any Key Service
Provider Personnel resign or become otherwise unavailable as specified above or
if Synlogic requests the replacement of any such Key Service Provider
Personnel.  Synlogic will have the right to approve any such replacement, which
approval will not be unreasonably withheld.

2

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.Representations and Warranties of Service Provider.  Service Provider
represents and warrants as follows:

3.1Organization of Service Provider.  Service Provider is and will remain a
corporation or company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

3.2Enforceability of this Agreement.  The execution and delivery of this
Agreement by Service Provider has been authorized by all requisite corporate or
company action.  This Agreement is and will remain a valid and binding
obligation of Service Provider, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors.

3.3Absence of Other Contractual Restrictions.  Service Provider is under no
contractual or other obligation or restriction that is inconsistent with Service
Provider’s execution or performance of this Agreement.  Service Provider will
not enter into any agreement, either written or oral, that would conflict with
Service Provider’s responsibilities under this Agreement.

3.4Qualifications of Service Provider Personnel.  Service Provider has engaged,
will engage and will cause its Affiliates involved in rendering Services to
engage, employees and permitted subcontractors including consultants
(collectively, “Service Provider Personnel”) with the proper skill, training,
availability and experience to provide Services.  Before providing Services, all
Service Provider Personnel must be subject to binding written agreements with
Service Provider under which they (a) have confidentiality obligations with
regard to Synlogic’s Confidential Information (as defined in Section 6) that are
consistent with the terms of this Agreement; and (b) assign and effectively vest
in Service Provider any and all rights that such personnel might have in the
results of their work without any obligation of Synlogic to pay any royalties or
other consideration to such Service Provider Personnel.

3.5Compliance.  Service Provider will perform all Services with requisite care,
skill and diligence, in accordance with all applicable laws, rules, regulations,
orders and industry standards.  Without limiting Service Provider’s obligation
to comply with all applicable laws and regulations in providing Services,
Service Provider agrees to comply with the United States Foreign Corrupt
Practices Act, as amended from time to time, and the OECD Anti-Bribery
Convention with regard to Services including not offering or giving anything of
value to a foreign public official in connection with the performance of the
official’s duties or inducing an official to use their position to influence any
acts or decisions of any foreign, state or public international
organization.  If specified in a Statement of Work, Services will be rendered in
accordance with applicable Good Laboratory Practices (GLP).  If Services under a
Statement of Work involve animal research, no animals used by Service Provider
in any tests will be used for food purposes and all animals will be disposed of
in accordance with applicable laws and regulations.  In addition, Service
Provider will comply with all Synlogic policies and procedures that have been
communicated to Service Provider regarding access to and permitted conduct at
Synlogic’s or its Affiliate’s premises.

3

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.6Conflicts with Rights of Third Parties.  The conduct and provision of
Services will not violate any patent, trade secret or other proprietary or
intellectual property right of any third party.

3.7Absence of Debarment.  Service Provider, its Affiliates, Service Provider
Personnel and each of their respective officers and directors, as applicable:
(a) have not been debarred and are not subject to a pending debarment, and will
not use in any capacity in connection with Services any person who has been
debarred or is subject to a pending debarment, pursuant to section 306 of the
United States Food, Drug and Cosmetic Act, 21 U.S.C. § 335a; (b) are not
ineligible to participate in any federal and/or state healthcare programs or
federal procurement or non-procurement programs (as that term is defined in 42
U.S.C. § 1320a-7b(f)); (c) are not disqualified by any government or regulatory
authorities from performing specific services, and are not subject to a pending
disqualification proceeding; and (d) have not been convicted of a criminal
offense related to the provision of healthcare items or services and are not
subject to any such pending action.  Service Provider will notify Synlogic
immediately if Service Provider, its Affiliates, any Service Provider Personnel,
or any of their respective officers or directors, as applicable, is subject to
the foregoing, or if any action, suit, claim, investigation, or proceeding
relating to the foregoing is pending, or to the best of Service Provider’s
knowledge, is threatened.

4.Compensation.  As full consideration for Services, Synlogic will pay Service
Provider the amounts set forth in the applicable Statement of Work in accordance
with the payment schedule set forth in such Statement of Work.  Synlogic will
have no obligation to pay for any Services (including expenses) that are not set
forth in a signed Statement of Work, as amended by any Change Order that is
signed or approved (as set forth in Section 2.2).  Service Provider will invoice
Synlogic for all amounts due in United States Dollars.  All undisputed payments
will be made by Synlogic within [***] after its receipt of an invoice and
reasonable supporting documentation for such invoice.

5.Proprietary Rights.

5.1Materials.  All documentation, information, and biological, chemical or other
materials controlled by Synlogic and furnished to Service Provider by or on
behalf of Synlogic (collectively, with all associated intellectual property
rights, the “Materials”) will remain the exclusive property of
Synlogic.  Service Provider will use Materials only as necessary to perform
Services.  Service Provider will not analyze Materials except as necessary to
perform Services and will not transfer or make the Materials available to third
parties without the prior written consent of Synlogic.

5.2Deliverables.

(a)Ownership.  Synlogic will own all rights throughout the world to all
inventions, discoveries, improvements, ideas, processes, formulations, products,
computer programs, works of authorship, databases, trade secrets, know-how,
information, data, documentation, reports, research, creations and all other
products and/or materials arising

4

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

from or made in the performance of Services (whether or not patentable or
subject to copyright or trade secret protection) (collectively, with all
associated intellectual property rights, the “Deliverables”).  Service Provider
will assign and does assign to Synlogic all right, title and interest in and to
all Deliverables and will promptly disclose to Synlogic all Deliverables.  For
purposes of the copyright laws of the United States, Deliverables constitute
“works made for hire,” except to the extent such Deliverables cannot by law be
“works made for hire”.

(b)Cooperation.  During and after the term, Service Provider will, and will
cause its Affiliates and Service Provider Personnel to, (i) cooperate fully in
obtaining patent and other proprietary protection for any patentable or
protectable Deliverables, all in the name of Synlogic and at Synlogic’s cost and
expense; and (ii) execute and deliver all requested applications, assignments
and other documents, and take such other measures as Synlogic reasonably
requests, in order to perfect and enforce Synlogic’s rights in the
Deliverables.  Service Provider appoints Synlogic its attorney to execute and
deliver any such documents on behalf of Service Provider, its Affiliates, and
Service Provider Personnel in the event Service Provider, its Affiliates, or
Service Provider Personnel fail to do so.

(c)Service Provider Property.  Notwithstanding the foregoing, Service Provider
will retain full ownership rights in and to all templates, programs,
methodologies, processes, technologies and other materials developed or licensed
by Service Provider and its Affiliates prior to or apart from performing its
obligations under this Agreement (collectively, with all associated intellectual
property rights, the “Service Provider Property”), regardless of whether such
Service Provider Property is used in connection with Service Provider’s
performance of its obligations under this Agreement.  Service Provider will
grant and does grant to Synlogic and its Affiliates a perpetual, non-exclusive,
fully paid-up worldwide, sublicensable license to use Service Provider Property
as required for Synlogic and its Affiliates to use the Deliverables.

5.3Work at Third Party Facilities.  Service Provider agrees not to accept or use
any funds, space, personnel, facilities, equipment or other resources of a third
party in performing Services or take any other action that could result in a
third party owning or having a right in any Deliverables.

5.4Records; Records Storage.  Service Provider will maintain all materials, data
and documentation obtained or generated by Service Provider in the course of
preparing for and providing Services, including computerized records and files
(collectively, the “Records”) in a secure area reasonably protected from fire,
theft and destruction.  All Records, other than financial records of Service
Provider, will be the property of Synlogic.  Service Provider will not transfer,
deliver or otherwise provide any Records to any party other than Synlogic or its
Affiliates, without the prior written approval of Synlogic.

5

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.5Record Retention.  All Records will be retained by Service Provider for a
minimum period of three (3) years following completion of the applicable
Statement of Work, or longer if required by applicable law or
regulation.  Service Provider will, at the direction and written request of
Synlogic, promptly deliver Records to Synlogic or its designee, or dispose of
the Records, unless the Records are required to be retained by Service Provider
by applicable law or regulation or for insurance purposes.  In no event will
Service Provider dispose of any Records without first giving Synlogic sixty (60)
days’ prior written notice of its intent to do so.

5.6Restrictions on Use.

(a)The following definitions apply for the purposes of this Section 5.6:

(i)“Original Material” means all [***] or other chemical or biological material
supplied by Synlogic to Service Provider to perform the Services.

(ii)“Modifications” means any substances created by Service Provider, which
alter the Original Material in any way, produce alternative forms of the
Original Material, or contain or incorporate any form of the Original Material
(including Original Material, Progeny or Unmodified Derivatives).

(iii)“Progeny” means unmodified descendant from the Original Material (for
example, virus from virus, cell from cell, or mouse from mouse).

(iv)“Unmodified Derivatives” means substances created by Service Provider, which
constitute an unmodified functional subunit or product expressed by the Original
Material (for example, [***]).

(b)Without limiting the generality of Section 5.1 and except to the extent
required to perform the Services, Service Provider will not:

(i)make any derivative, Unmodified Derivatives, or Modifications of the Original
Material or Progeny, without the express written consent of Synlogic;

(ii)modify, analyze or reverse engineer, or attempt to discover the composition
or other characteristics of, the Original Material or Progeny, including without
limitation, performing tests or experiments with a view towards generating
information based on which a determination of composition or other
characteristics could be made, conduct genetic analysis or make genetic
manipulation or other alterations on the Original Material or Progeny,
chemically or genetically modify the Original Material or Progeny, or otherwise
alter or modify its composition;

(iii)perform any experiments with any Original Material.

6

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(iv)use the Original Material, Modifications or Confidential Information for any
commercial purposes;

(v)use the Original Material, Progeny or Modifications in human subjects,
whether in clinical trials or otherwise and whether for therapeutic, preventive,
diagnostic or other purposes;

(vi)use the Original Material, Progeny, Modifications or Confidential
Information in research projects that grant or may grant a sublicense, ownership
or other proprietary rights in the Original Material, Progeny, Modifications or
Confidential Information to a third party; or

(vii)provide or make available to anyone outside of Service Provider’s direct
supervision, or to any third party for any purpose whatsoever the Original
Material, Progeny, Confidential Information or Modifications without the prior
written consent of Service Provider whose consent may be withheld at its sole
discretion.

6.Confidentiality.

6.1Definition.  “Confidential Information” means any and all non-public
scientific, technical, financial, regulatory or business information, or data or
trade secrets in whatever form (written, oral or visual) that is (a) furnished
or made available by or on behalf of one party (the “Discloser”) to the other
(the “Recipient”) or developed by Service Provider in connection with Services;
and (b) if Service Provider is the Discloser, such information (i) if in
tangible form, is labeled in writing as proprietary or confidential; or (ii) if
in oral or visual form, is identified as proprietary or confidential at the time
of disclosure or within fifteen (15) days after such disclosure.  Confidential
Information of Synlogic includes (x) Materials, Deliverables and Records; (y)
development and marketing plans, regulatory and business strategies, financial
information, and forecasts of Synlogic; and (z) all information of third parties
that Synlogic has an obligation to keep confidential, whether or not, in each
case, such materials or information are marked or identified as confidential.

6.2Obligations.  During the term of this Agreement and for a period of five (5)
years thereafter (and in the case of trade secrets, until such time as Discloser
no longer treats such information as a trade secret), Recipient agrees to (a)
hold in confidence all Discloser’s Confidential Information, and not disclose
Discloser’s Confidential Information except as expressly provided in Section
6.3, without the prior written consent of Discloser; (b) use Discloser’s
Confidential Information solely to carry out Recipient’s rights or obligations
under this Agreement; (c) treat Discloser’s Confidential Information with the
same degree of care Recipient uses to protect Recipient’s own confidential
information but in no event with less than a reasonable degree of care; (d)
reproduce Discloser’s Confidential Information solely to the extent necessary to
carry out Recipient’s rights or obligations under this Agreement, with all such
reproductions being considered Discloser’s Confidential Information; and (e)
notify Discloser of any unauthorized disclosure of Discloser’s Confidential
Information, promptly upon becoming aware of such disclosure.

7

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6.3Permitted Disclosures.  Recipient may provide Discloser’s Confidential
Information to its Affiliates, and to its and their directors, employees,
consultants, contractors and agents (but if Recipient is Service Provider, then
solely to Service Provider Personnel who are in compliance with Section 3.4) on
a need to know basis and solely as necessary to carry out Recipient’s rights or
obligations under this Agreement; provided, that (a) Recipient remains liable
for the compliance of such Affiliates, directors, employees, consultants,
contractors and agents with the terms of this Agreement and (b) in the case of
Service Provider, such disclosure is only to the extent necessary for Service
Provider to carry out its obligations under this Agreement.  Recipient may also
disclose Discloser’s Confidential Information to third parties only to the
extent such disclosure is required to (i) to comply with (x) applicable law, (y)
regulation or (z) the rules of any stock exchange or listing entity; (ii) to
defend or prosecute litigation; or (iii) by a governmental authority or by order
of a court of competent jurisdiction; provided, that Recipient provides prior
written notice of such disclosure to Discloser, takes all reasonable and lawful
actions to avoid or minimize the degree of such disclosure, and cooperates
reasonably with Discloser in any efforts to seek a protective
order.  Furthermore, Synlogic may disclose Confidential Information of Service
Provider relating to Services to entities with whom Synlogic has (or may have) a
strategic product marketing and/or development collaboration or to bona fide
actual or prospective underwriters, investors, lenders or other financing
sources or to potential acquirers of the business to which this Agreement
relates, and who in each case have a specific need to know such Confidential
Information and who are bound by a like obligation of confidentiality and
restrictions on use.

6.4Exceptions.  Recipient’s obligations of non-disclosure and non-use under this
Agreement will not apply to any portion of Discloser’s Confidential Information
that Recipient can demonstrate, by competent proof:

(a)is generally known to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of Recipient;

(b)is in Recipient’s possession at the time of disclosure other than as a result
of Recipient’s breach of any legal obligation;

(c)becomes known to Recipient on a non-confidential basis through disclosure by
sources other than Discloser having the legal right to disclose such
Confidential Information; or

(d)is independently developed by Recipient without reference to or reliance upon
Discloser’s Confidential Information.

6.5Personal Identifiable Information.  Notwithstanding anything to the contrary
in this Section 6, (a) Service Provider will not disclose to any third party nor
use any protected health information, personal data or biological samples of
subjects enrolled in clinical studies that are the subject of Services
(collectively, “Personal Identifiable Information”) except as expressly required
in the applicable Statement of Work and as long as such disclosure and use is in

8

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

compliance with applicable law; and (b) such restrictions on the disclosure and
use of Personal Identifiable Information will remain in place for as long as
such restrictions are required under applicable law.  Synlogic’s use and
disclosure of Personal Identifiable Information will be in accordance with
applicable laws and regulations and the relevant consent documents.

7.Indemnification; Insurance; Remedies.

7.1Indemnification by Service Provider.  Service Provider will indemnify, defend
and hold harmless Synlogic, its Affiliates, and its and their respective
officers, directors, employees and agents (collectively, the “Synlogic
Indemnitees”) [***], to the extent such claims arise out of or relate to (a)
[***] (as defined in Section 7.2) [***]

7.2Indemnification by Synlogic.  Synlogic will indemnify, defend and hold
harmless Service Provider, its Affiliates, and its and their respective
officers, directors, employees and agents (collectively, the “Service Provider
Indemnitees”) [***], to the extent such claims arise out of or relate to (a)
[***]

7.3Indemnification Procedures.  Each party must notify the other party within
[***] after receipt of any claims made for which the other party might be liable
under Section 7.1 or 7.2, as applicable.  The indemnifying party will have the
sole right to defend, negotiate, and settle such claims.  The indemnified party
will be entitled to participate in the defense of such matter and to employ
counsel at its expense to assist in such defense; provided, however, that the
indemnifying party will have final decision-making authority regarding all
aspects of the defense of the claim.  The indemnified party will provide the
indemnifying party with such information and assistance as the indemnifying
party may reasonably request, at the expense of the indemnifying party.  Neither
party will be responsible nor bound by any settlement of any claim or suit made
without its prior written consent; provided, however, that the indemnified party
will not unreasonably withhold or delay such consent.

7.4Insurance.  During the term of this Agreement and for a period of at least
two (2) years after termination or expiration of this Agreement, Service
Provider will maintain the following minimum insurance coverage with financially
sound and nationally reputable insurers: Workers Compensation (applicable
statutory limits); Commercial General Liability including contractual liability
($1,000,000 per occurrence/$2,000,000 aggregate); Comprehensive Automobile
Liability ($1,000,000); Professional Liability/Errors and Omissions ($1,000,000
per occurrence); and Umbrella liability coverage ($5,000,000 per
occurrence/$5,000,000 aggregate).  Service Provider will name Synlogic as an
additional insured (except on policies for Workers’ Compensation) and will
provide Synlogic with a Certificate of Insurance evidencing such coverages
naming Synlogic as an additional insured and providing that thirty (30) days’
advance written notice will be given to Synlogic of any material change or
cancellation in coverage or limits.

9

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.5Remedies.  In the event that any Services do not meet the specifications or
other performance criteria agreed to by Service Provider and Synlogic in
writing, then Service Provider will, at Synlogic’s option, promptly (a)
re-perform such Services at Service Provider’s cost; or (b) refund to Synlogic
all amounts paid by Synlogic to Service Provider in connection with such
Services.  Further, Service Provider agrees that (i) Synlogic may be irreparably
injured by a breach of this Agreement; (ii) money damages would not be an
adequate remedy for any such breach; and (iii) Synlogic will be entitled to seek
equitable relief, including injunctive relief and specific performance, without
having to post a bond, as a remedy for any such breach.  The provisions of this
Section 7.5 are not exclusive, and Synlogic may seek any other right or remedy
that it may have under this Agreement or otherwise.

8.Expiration; Termination.

8.1Expiration.  This Agreement will expire on the later of (a) three (3) years
from the Effective Date or (b) the completion of all Services under all
Statement(s) of Work executed by the parties prior to the third anniversary of
the Effective Date.  This Agreement may be extended by mutual agreement of the
parties or earlier terminated in accordance with Section 8.2 or 8.3.

8.2Termination by Synlogic.  In the event of a breach of this Agreement by
Service Provider which cannot be cured (e.g., breach of confidentiality
obligations under Section 6), Synlogic may terminate this Agreement or any
Statement of Work with immediate effect, at any time upon written notice to
Service Provider.  Further, Synlogic may terminate this Agreement or a Statement
of Work at any time upon [***] prior written notice to Service Provider.

8.3Termination by Service Provider.  Service Provider may terminate this
Agreement or any Statement of Work if Synlogic fails to cure a material breach
of this Agreement or of a Statement of Work within [***] after receiving written
notice from Service Provider of such breach.

8.4Effect of Termination or Expiration.  Upon termination or expiration of this
Agreement, neither Service Provider nor Synlogic will have any further
obligations under this Agreement, or in the case of termination or expiration of
a Statement of Work, under that Statement of Work, except that:

(a)Service Provider will terminate all affected Services in progress in an
orderly manner as soon as practical and in accordance with a schedule agreed to
by Synlogic and, if requested, will work with Synlogic to transition the
relevant Services to Synlogic or its designee, unless Synlogic specifies in the
notice of termination that Services in progress should be completed;

(b)Service Provider will deliver to Synlogic all Deliverables developed through
termination or expiration and will deliver to Synlogic, or at Synlogic’s option,
dispose of, any Materials in its possession or control;

10

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(c)Synlogic will pay Service Provider any monies due and owing Service Provider,
up to the time of termination or expiration, for Services properly performed and
all authorized expenses actually incurred (as specified in the applicable
Statement of Work);

(d)Service Provider will promptly refund any monies paid in advance by Synlogic
for Services not rendered;

(e)each Recipient will promptly return to the Discloser all of Discloser’s
Confidential Information (including all copies) provided to Recipient under this
Agreement or under any Statement of Work which has been terminated or has
expired, except for one (1) copy which Recipient may retain solely to monitor
Recipient’s surviving obligations of confidentiality and non-use, and in the
case of Synlogic, to exercise all surviving rights of Synlogic under this
Agreement; and

(f)the terms and conditions under Sections 2.3(b), 2.4, 3, 5, 5.6, 6, 7, 8.4 and
9 will survive any such termination or expiration.

9.Miscellaneous.

9.1Independent Contractor.  Service Provider is an independent contractor and
not an agent or employee of Synlogic.  Service Provider will not in any way
represent itself to be an agent, employee, partner or joint venturer of or with
Synlogic, and Service Provider has no authority to obligate or bind Synlogic by
contract or otherwise.  Service Provider has full power and authority to
determine the means, manner and method of performance of Services.  Service
Provider is responsible for, and will withhold and/or pay, any and all
applicable federal, state or local taxes, payroll taxes, workers’ compensation
contributions, unemployment insurance contributions, or other payroll deductions
from the compensation of Service Provider’s employees and other Service Provider
Personnel and no such employees or other Service Provider Personnel will be
entitled to any benefits applicable to or available to employees of
Synlogic.  Service Provider understands and agrees that it is solely responsible
for such matters and that it will indemnify Synlogic and hold Synlogic harmless
from all claims and demands in connection with such matters.

9.2Publicity.  Except to the extent required by applicable law or regulation or
the rules of any stock exchange or listing agency, Service Provider will not
make any public statement or release concerning this Agreement or the
transactions contemplated by this Agreement or use Synlogic’s name or the name
of any Affiliate of Synlogic in any form of advertising, promotion or publicity,
without obtaining the prior written consent of Synlogic.

9.3Certain Disclosures and Transparency.  Service Provider acknowledges that
Synlogic and its Affiliates are required to abide by federal and state
disclosure laws and certain transparency policies governing their activities
including providing reports to the government and to the public concerning
financial or other relationships with healthcare providers.  Service

11

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Provider agrees that Synlogic and its Affiliates may, in their sole discretion,
disclose information about this Agreement and about Service Provider’s Services
including those relating to healthcare providers and any compensation paid to
healthcare providers pursuant to this Agreement.  Service Provider agrees to
promptly supply information reasonably requested by Synlogic for disclosure
purposes.  To the extent that Service Provider is independently obligated to
disclose specific information concerning Services relating to healthcare
providers and compensation paid to healthcare providers pursuant to this
Agreement, Service Provider will make timely and accurate required disclosures.

9.4Notices.  All notices must be in writing and sent to the address for the
recipient set forth in this Agreement or at such other address as the recipient
may specify in writing under this procedure.  Communications and notices to
Synlogic will be marked “Attention: Legal Department” with a copy to Naimesh
Kotadia, Manufacturing Lead.  Communications and notices to Service Provider
will be marked “Attention: Ravi Samavedam, General Manager”.  All notices must
be given (a) by personal delivery, with receipt acknowledged; or (b) by prepaid
certified or registered mail, return receipt requested; or (c) by prepaid
recognized express delivery service.  Notices will be effective upon receipt or
at a later date stated in the notice.

9.5Assignment.  Except as expressly provided in Section 2.3, Service Provider
may not assign, delegate or transfer its obligations under this Agreement, in
whole or in part, without the prior written consent of Synlogic, and any
attempted assignment, delegation or transfer by Service Provider without such
consent will be void.  Synlogic may assign, delegate or transfer this Agreement
in whole or in part without consent of Service Provider.  No assignment,
delegation or transfer will relieve either party of the performance of any
accrued obligation that such party may then have under this Agreement.

9.6Entire Agreement.  This Agreement, together with the attached Appendix A and
any fully-signed Statements of Work, each of which are incorporated into this
Agreement, constitute the entire agreement between the parties with respect to
the specific subject matter of this Agreement and all prior agreements, oral or
written, with respect to such subject matter are superseded.  Each party
confirms that it is not relying on any representations or warranties of the
other party except as specifically set forth in this Agreement.  If there is any
conflict, discrepancy or inconsistency between the terms of this Agreement and
any Statement of Work, purchase order or other form used by the parties, the
terms of this Agreement will control.

9.7No Modification.  This Agreement (including Statement(s) of Work) may be
changed only by a writing signed by authorized representatives of each party.

9.8Severability; Reformation.  Each provision in this Agreement is independent
and severable from the others, and no provision will be rendered unenforceable
because any other provision is found by a proper authority to be invalid or
unenforceable in whole or in part.  If any provision of this Agreement is found
by such an authority to be invalid or unenforceable in whole or in part, such
provision will be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision and the intent of the
parties, within the limits of applicable law.

12

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.9Governing Law.  This Agreement and any disputes arising out of or relating to
this Agreement will be governed by, construed and interpreted in accordance with
the internal laws of the Commonwealth of Massachusetts, without regard to any
choice of law principle that would require the application of the law of another
jurisdiction.  The parties expressly reject any application to this Agreement of
(a) the United Nations Convention on Contracts for the International Sale of
Goods; and (3) the 1974 Convention on the Limitation Period in the International
Sale of Goods, as amended by that certain Protocol, done at Vienna on April 11,
1980.

9.10Jurisdiction; Venue.  Any legal action or proceeding concerning the
validity, interpretation and enforcement of this Agreement, matters arising out
of or related to this Agreement or its making, performance or breach, or related
matters will be brought exclusively in the courts of the Commonwealth of
Massachusetts.  All parties consent to the exclusive jurisdiction of those
courts and waive any objection to the propriety or convenience of such venues.

9.11Waivers.  Any delay in enforcing a party’s rights under this Agreement, or
any waiver as to a particular default or other matter, will not constitute a
waiver of such party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by an authorized
representative of the waiving party, as applicable.

9.12No Strict Construction; Headings; Interpretation.  This Agreement has been
prepared jointly and will not be strictly construed against either party.  The
section headings are included solely for convenience of reference and will not
control or affect the meaning or interpretation of any of the provisions of this
Agreement.  The words “include,” “includes” and “including” when used in this
Agreement (and any Statement(s) of Work) are deemed to be followed by the phrase
“but not limited to”.

9.13Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute one and the same instrument.  A facsimile or portable document format
(“.pdf’) copy of this Agreement, including the signature pages, will be deemed
an original.

[Remainder of page left blank intentionally]




13

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized representative as of the Effective Date.

SYNLOGIC OPERATING COMPANY, INC.

 

AZZUR GROUP, D/BA AZZUR OF NEW ENGLAND LLC

By:

/s/ Todd Shegog

 

By:

/s/ Ravi Samavedam

Print Name:

Todd Shegog

 

Print Name:

RAVI SAMAVEDAM

Title:

CFO

 

Title:

GENERAL MANAGER

 

 

14

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX A

SAMPLE STATEMENT OF WORK

THIS STATEMENT OF WORK (the “Statement of Work”) by and between Synlogic
Operating Company, Inc. (“Synlogic”) and Azzur Group (d/b/a Azzur of New England
LLC) (“Service Provider”), will be effective as of the last date of signature
below, and upon execution will be incorporated into the Master Contract Services
Agreement between Synlogic and Service Provider dated 08 September 2018 (the
“Agreement”).  Capitalized terms used in this Statement of Work will have the
same meaning as set forth in the Agreement.

Synlogic hereby engages Service Provider to provide Services, as follows:

1.

Services. Service Provider will provide the following Services to Synlogic:

Describe specific Services to be provided including all Deliverables.  Also
include, as applicable, format of data Deliverables, procedures for verification
of accuracy of data, and whether Services must be performed in accordance with
GLP, etc.

2.

Materials.  Synlogic will provide to Service Provider the following Materials
for Services:

Describe specific materials being provided by Synlogic.

3.

Completion.  Services will be completed [within [TIME PERIOD].] or [in
accordance with the following schedule: [INSERT SCHEDULE]]

4.

Service Provider Contacts.

Project Leader: [NAME AND TITLE]

Administration Contact: [NAME AND TITLE]

Payment Contact: [NAME AND TITLE]

5.

Key Service Provider Personnel.

Identify all Key Service Provider Personnel, if any (see Section 2.5 (Key
Service Provider Personnel) of the Agreement).  If none, so state.

6.

Synlogic Representative.  [NAME AND TITLE]

7.

Compensation.  The total compensation due Service Provider for Services under
this Statement of Work will not exceed [WRITTEN AMOUNT (numerical amount)].  All
amounts due under this Statement of Work will be invoiced in United States
Dollars to the attention of [NAME AND TITLE] as follows: [INVOICE
SCHEDULE].  All pass through costs must be approved in advance in writing by
Synlogic and will not include any

15

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

administrative or other additional charges.  Amounts due for pass through costs
will be invoiced in the billing cycle first following the date they are incurred
and invoices will indicate which costs are pass through costs.  Payment will be
made in accordance with Section 4 (Compensation) of the Agreement.  Service
Provider agrees that the amounts payable or otherwise provided by Synlogic under
this Agreement represent the fair market value of the Services and have not been
determined in a manner that takes into account the volume or value of any
referrals or business.

All terms and conditions of the Agreement will apply to this Statement of
Work.  In the event of any conflict between this Statement of Work and the terms
of the Agreement, the terms of the Agreement will control.  A facsimile or
portable document format (“.pdf) copy of this Statement of Work, including the
signature pages, will be deemed an original.

[Remainder of page left blank intentionally]




16

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

STATEMENT OF WORK AGREED TO AND ACCEPTED BY:

SYNLOGIC OPERATING COMPANY, INC.

 

AZZUR GROUP, D/BA AZZUR OF NEW ENGLAND LLC

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

17

CONFIDENTIAL

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 